Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Status of the Claims
Claims 1-11 are currently pending and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  

Information Disclosure Statement
Reference #1 on the 7/29/22 information disclosure statement (IDS) was lined through because it was not provided and could not be located in the file wrapper.  Reference #3 was lined through and was not considered because it was not legible.  

Claim Objections
Claims 2-11 are objected to because of the following informalities: the claim language is awkward, and should be amended to "The method according to claim 1…" or similar language.  Appropriate correction is required.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 1 and 3-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VIELHABER (US 2010/0239695; Sep. 23, 2010).  
Vielhaber discloses blackberry (Rubus fruticosus) extracts for cosmetic, oral hygiene, and pharmaceutical purposes (title; abstract; [0019]).  Vielhaber teaches use of the aqueous phase of blackberry leaf extract ([0218]) and/or the use of water-containing solvents for the extraction ([0028]-[0029], [0167], [0292]; Example 1; claim 4).  The blackberry extracts are intended for topical application to the skin ([0036]).  
Regarding claims 3-5, 8, 9, and 11 these claims recite the intended use of the composition produced by the method of claim 1.  As such, they do not result in a structural difference and the intended use is not afforded patentable weight.  See MPEP § 2111.02(II).  
Similarly, regarding claims 6, 7, and 10, these claims recite the mechanism (i.e., properties of the composition) by which the compositions achieve the intended use.  As such, they do not result in a structural difference and the intended use is not afforded patentable weight.  See MPEP § 2111.02(II).  

Claims 1 and 3-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KOCZKA (Koczka, N., et al. Not. Bot. Horti. Agrobo. (2018), 46(2); 7 pgs.; DOI:10.15835/nbha46210993).  
Koczka reports on the total phenolic content of blackberry (Rubus fruticosus) fruits and leaves (title; abstract).  Koczka teaches water extracts of blackberry fruits and leaves (p. 2 under 'Sample preparation').  
Regarding claim 2, Koczka teaches the total phenolic (polyphenol) content of the blackberry fruits was ~2000 mg/100g (or 
Regarding claims 3-5, 8, 9, and 11 these claims recite the intended use of the composition produced by the method of claim 1.  As such, they do not result in a structural difference and the intended use is not afforded patentable weight.  See MPEP § 2111.02(II).  
Similarly, regarding claims 6, 7, and 10, these claims recite the mechanism (i.e., properties of the composition) by which the compositions achieve the intended use.  As such, they do not result in a structural difference and the intended use is not afforded patentable weight.  See MPEP § 2111.02(II).  
The extracts of Koczka could be used as a topical skin composition.  Thus, they anticipate the instant claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over ACOSTA MONTOYA (US 2014/0343135; Nov. 20, 2014) in view of ZIA-UL-HAQ (Zia-Ul-Haq, M., et al. Molecules (2014), 19, 10998-11029; on IDS).  
Acosta Montoya discloses blackberry (Rubus spp.) extracts for cosmetic and pharmaceutical purposes (title; abstract; [0094]).  Acosta Montoya teaches use of an aqueous blackberry extract ([0004], [0033]-[0035], [0055], [0094]; Fig. 2).  The blackberry extracts are intended for topical application to the skin for benefits due to the anti-inflammatory and antioxidant properties of the extracts ([0094], [0106]; Example 8).  
Although Acosta Montoya teaches Rubus spp., Acosta Montoya does not expressly teach Rubus fruticosus.  However, one of skill in this art would find it obvious to use Rubus fruticosus as the blackberry source in light of the prior art.  
For example, Zia-Ul-Haq reports on the constituents, biological activities, and health related uses of Rubus fruticosus (title; abstract).  Zia-Ul-Haq teaches that R. fruticosus contains compounds such as vitamins, flavonoids, glycosides, and polyphenols that possess diverse pharmacological activities such as antioxidant, anti-carcinogenic, anti-inflammatory, etc. (abstract; Introduction; p. 11006, top; Table 10; p. 11019, middle).  Zia-Ul-Haq teaches blackberry fruit itself, and its products as well as by-products are a rich source of phytochemicals and natural antioxidants which are being explored for their health promoting activities, for example by using extracts thereof (p. 11003, middle; p. 11013, bottom; p. 11018, bottom).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used Rubus fruticosus as the Rubus species of Acosta Montoya.  One would have been motivated to do so since Rubus fruticosus is known to contain highly beneficial compounds (per Zia-Ul-Haq).  Further, it is well within the skill of the ordinary artisan to select a known species of blackberry for extraction.  
Regarding claim 2, Acosta Montoya teaches the total polyphenols range from 2.6 to 18.9 mg/mL (2600-18900 ppm).  This range encompasses the instantly claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding claims 3-5, 8, 9, and 11 these claims recite the intended use of the composition produced by the method of claim 1.  As such, they do not result in a structural difference and the intended use is not afforded patentable weight.  See MPEP § 2111.02(II).  
Similarly, regarding claims 6, 7, and 10, these claims recite the mechanism (i.e., properties of the composition) by which the compositions achieve the intended use.  As such, they do not result in a structural difference and the intended use is not afforded patentable weight.  See MPEP § 2111.02(II).  

Conclusion
Claims 1-11 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays .  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658